On the Merits.
Poché, J.
The Railroad Company appeals from a judgment of ■$5000 in favor of plaintiff as damages for the sufferings and the death .of her husband by the falling on him of certain sheds owned by the defendant company.
The death of Paland resulted from the same accident which caused that of John H. Tucker, the circumstances of which are recited in our opinion in the case of Widow John H. Tucker vs. the same defendant, recently decided, which are the same here, with this difference that Tucker was killed while walking by the sheds on the sidewalk, while Paland met with his death while he was under the sheds on defendant’s premises.
Under our understanding of the issues involved in the present case, it becomes important to ascertain and to judicially determine the circumstances under which Paland, the deceased, entered the premises, and found himself under the sheds of the defendant at the time that the accident occurred.
Now in Tucker’s case, it was in proof that for some time previous to the fall of the sheds, Paland had been employed by the company’s .agent’ to keep trespassers off the premises, a circumstance which *295would have, in our opinion, a very material bearing on the issue herein involved. And strange to say, the record in this case contains no ■testimony whatever on this point.
We deem it our duty to take cognizance of facts proved in a case ■submitted to our review, which have a direct bearing on another case also under submission before us for adjudication. Hubbs, Administrator, vs. Kaufman, Executrix, 40 An. 320; V. & A. Meyer vs. Tax Collector, 40 An. 440.
But that cognizance in the present case is not of itself sufficient to' shape our decree. Hence we feel constrained to reman'd this case for proof on this important point.
It is therefore ordered that the judgment herein rendered be annulled, avoided and reversed. It is now ordered that the case be remanded to the District Court for the purpose and taking evidence ■ on the point herein stated and of determining whether or not the deceased, Herman Paland, was employed as keeper for the defendant’s sheds at the time that the accident which caused his death happened. All costs to abide the final determination of the cause.
Fenner, J., absent.
Rehearing refused.